Exhibit 16 August 18, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 We have read the statements made by Huayue Electronics, Inc. (the “Company”) in Item 4.01 of the Company’s Current Report on Form 8-K dated August 14, 2014, regarding Item 4.01 Change in Registrant’s Certifying Accountant.We agree with the statements made regarding our firm in such Current Report on Form 8-K. We have no basis to agree or disagree with other statements of the Company made under Item 4.01 therein. /s/ Friedman LLP New York, New York
